COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-486-CR



DAVID CRISANTES                                                                APPELLANT
 
V.
THE STATE OF TEXAS                                                                  STATE
----------
FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION 1 AND JUDGMENT
----------
        We have considered appellant’s “Motion To Dismiss.”  The motion
complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P.
42.2(a).  No decision of this court having been delivered before we received
this motion, we grant the motion and dismiss the appeal.  See id.; Tex. R. App.
P. 43.2(f). 
 
                                                                  PER CURIAM
 
PANEL D:   MCCOY, J., CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: May 20, 2004
 
NOTES
1. See Tex. R. App. P. 47.4.